Sykes, P. J.,
delivered the opinion of the court.
Quo warranto proceedings wei\e instituted by the district attorney, on the relation of the appellant, Fontaine, against the appellee, Anderson. The material averments in the petition are that Fontaine ivas duly appointed an election commissioner for Coahoma county by the state board of election commissioners, and lias qualified by taking oath of office before the chancery clerk, but that the appellee, Anderson, wrongfully and unlawfully has usurped anct is now performing the duties of this office. Proceedings were filed in the second district of Coahoma county. The petition alleges that the appellee, Anderson, is a resident of the First judicial district of the county. Coahoma county is divided into two circuit court districts. The appellee, Anderson, moved to dismiss the petition because it was not brought in the district of his residence. The appellant asked leave to amend this petition, and insert therein that the appellee, Anderson, was illegally performing the duties of election commissioner in the Second judicial district of Coahoma county. This motion was overruled. The appellant also offered’to prove by witnesses that the election commissioners for many years past always held their meetings and performed the duties of their office at Clarksdale, in the Second judicial district of the county. The court excluded this testimony and dismissed the petition, from Avhich judgment this appeal is prosecuted.
*537Section 6742, Hemingway’s Code (section 4108, Code oí 1906), provides for the appointment of county election commissioners, and expressly makes these commissioners conservators of the peace in their respective‘counties. Section 6764, Hemingway’s Code (section 4130, Code of 1906), provides that the county .election commissioners shall meet at the courthouse of their county at certain stated times for the transaction, of business and provides what duties they are to perform. Under these statutes, in counties having two separate court districts, the county election commissioners could perhaps hold their meetings a,t either courthouse, as they, should desire. Under these statutes they are the election commissioner for both judicial districts of the county; they can perform their duties at the courthouse of either district.
Section 3013, Hemingway’s Code (section 4018, Code of 1906), which governs the venue in quo warranto proceedings, reads as follows:
“The proceedings in such cases shall be by information, in the name of the state, by the attorney-general or a district attorney, on his own motion or on relation of another, and, in a case to try the right to-an office, on the relation of the claimant thereof. The information shall be filed in the circuit court of the county of the residence of the. defendant; or, in the case of an officer, where he acts as such; or, in case of a corporation or pretended corporation, where its principal office or place of business may be or where it may transact any business and has an agent; or, in case of an alien or corporation acquiring or holding land contrary to law, where any of the land is situated.”
In this section it is expressly provided that in the case of an officer the information shall be filed in the circuit court of the county “where he acts as such.” The residence of the defendant does not determine the venue when he is an officer, but the venue of a proceeding against a usurping officer is the place where he performs or attempts to perform the duties of an office. In this case the appel*538lant should have been permitted to amend his petition as requested. He should also have been permitted to. prove that the appellee was attempting to perform the duties of this office at Clarksdale, in the Second judicial district of the county. While this proof could have been made without the amendment, it is perhaps better practice for the petition to allege this fact. The court erred in sustaining the motion to dismiss.

Reversed and remanded.